Exhibit 10.80

 

   

Path 1 Network Technologies Inc.

6215 Ferris Square, Suite 140

San Diego, CA 92121

[GRAPHIC APPEARS HERE]  

Phone 858.450.4220

Fax 858.450.4203

www.path1.com

 

September 12, 2003

 

Mr. Ron Fellman

C/o Path 1 Network Technologies Inc.

6215 Ferris Square, Suite 140

San Diego, California 92121

 

Re: Letter Agreement For Stock Repurchase

 

Dear Ron,

 

This Letter Agreement memorializes our agreement for Path 1 Network Technologies
Inc. (the “Company”) to purchase from you $100,000 of the Company’s common stock
following the Company’s successful public offering in which the Company’s
underwriter exercised its option to purchase all additional units to cover
over-allotments with respect this offering.

 

We agreed that the Company would repurchase 27,777 shares of its common shares
at the public offering price of $3.60 per share, less the 7% underwriter
commission, resulting in net proceeds of $93,000. Upon receipt of the
above-referenced 27,777 shares (that shall not have been pledged or otherwise
encumbered), the Company will pay you the net proceeds of $93,000.

 

If you have any questions, please let me know.

 

Sincerely,

 

John R. Zavoli

CFO & General Counsel

 

Agreed and Approved:

/s/    RON FELLMAN

--------------------------------------------------------------------------------

Ron Fellman

Date: September 12, 2003